DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,301,062. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,942,587. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, 8, 10-12, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2014/0132529) in view of McLean et al. (US 2010/0176817).


Regarding claims 1, 4, 11 and 12

Jeong  shows the stylus pen comprising: a body (see for example Figs. 7-10);  
5a tip (101) configured to be exposed from an inside of the body to an outside thereof (see for example Figs. 7-10); 
an inductor unit (see for example Figs. 7 and 10 and para. 0074, 0082, 0085 and 0086) including a ferrite core (see for example para. 0030 and 0099) disposed in the body and a coil (L1, 140 or L2, 120) (see for example para. 0098-0101) wound in multiple layers over at least a portion of the ferrite core (see for example Figs. 7 and 9 and para. 0092-0096); and  
10a capacitor unit (C2, see for example Fig. 8) disposed in the body to be electrically connected to the inductor unit to form a resonance circuit (see for example para. 0075, 0081, 0089 and 0093), 

Jeong however does not specifically show the permittivity of the ferrite core is greater than 0 F/m and less than 1000 F/m (note however, it is taken to be inherent that the ferrite core includes permittivity for generating induction and magnetism, see for example Figs. 7 and 10 and para. 0074, 0082 and 0086), or include nickel (as recited in claim 4).

McLean et al. teaches that it is known that ferrites materials used in the core exibits relatively high dielectric permittivity, which include permittivity in range of 10-1000 (see para. 0040), and further include nickel (as recited in claim 4) to be within the range of 10-1000.

It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify Jeong, such that the ferrite core include nickel thereby providing a premittivity within the range of 10-1000, as taught by McLean, in order to reduce magnetic losses, as taught by McLean in para. 0040 and 0042.


Regarding claims 7 and 15
	Jeong further shows, a bobbin configured to surround at least a portion of the ferrite core, and the coil is wound on at least a portion of the bobbin (taken to be area 135b, see for example para. 0113).  

Regarding claim 8
	Jeong further shows, wherein 10the inductor unit is formed by two or more inductor units that are connected in series (see for example Figs. 7 and 9 and inductor units including First core 135a and Second core 135b).  

Regarding claims 10 and 20
	Jeong further shows, further comprising 15a blocking member disposed on at least a portion of the inductor unit (taken to be an insulation member, see for example Fig. 9, para. 0101 and 0103).


	Regarding claim 16
	Jeong further shows, wherein the resonance circuit is formed to include two or more inductor (see for example Figs. 7 and 9 and inductor units including First core 135a and Second core 135b) and one capacitor unit (Ch or C2 or Csx) connected in series (see for example Figs. 7 and 9 and inductor units including First core 135a and Second core 135b and coils L1 and L2).   

Regarding claim 17
	Jeong further shows, wherein the resonance circuit includes two or more LC resonance circuits that are connected in series (see for example Figs. 7-9 and inductor units including First core 135a, Second core 135b, coils L1 and L2, and capacitors 110, 250 and 510, and para. 099, 109, 0128 and 0133). 

Regarding claim 19
	Jeong further shows, wherein the resonance circuit is configured to resonate a signal transferred from an external electrode (taken to be the touch panel that it attached to the external surface of the display device (see para. 0007, 0016 and 0086).



Claims 2, 3, 5, 6, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2014/0132529) in view of McLean et al. (US 2010/0176817) and further in view of Katsurahira (US 2011/0115753).

Regarding claims 2, 3, 5, 6, 13, 14 and 18
As discussed above, Jeong in combination with McLean et al. discloses the invention substantially as claimed, however does not specifically show the coil has a form where adjacent winding layers are alternately wound (as set forth in claim 2), the coils formed with insulated wires (as set forth in claims 5 and 13) and as a litz wire (as set forth in claims 6 and 14), and the coils is zigzag (as set forth in claims 3 and 18).


Katsurahira teaches a stylus pen having a ferrite core and coils has a form where adjacent winding layer are alternately wounds (see Figs. 1, 4, 5, and 7A-7F and para. 0034) and covering two or more insulated wires (taken to be inherent for winding the wires alternately thereby not causing a short, see for example Figs. 1, 4, 5 and 7A-7F and para. 0034), the coils forms as litz wires (see for example Figs. 7A-7F and para. 0037) and the coils are zigzag (see for example Fig. 4, 5 and 7A-7C), in order to reduce the influence of electrostatic induction and thereby improve accurate detection of the position, as taught in para. 0012.

It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify the combination of Jeong and McLean et al., such that the coil has a form where adjacent winding layer are alternately wounds and covering two or more insulated wires, the coils formed as a litz wire, and the coils are zigzag, as taught by Katsurahira, in order to reduce the influence of electrostatic induction and thereby improve accurate detection of the position, as taught by Katsurahira in para. 0012.
	
	

Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claims 9
	The prior art of record taken alone or in combination does not teach or suggest the stylus pen as recited in claim 1, having the further limitations as set forth in claim 9.



 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687